Citation Nr: 0627056	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to a higher initial rating for spondylosis 
with degenerative disc changes at L5-S1, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran was initially service 
connected for his spondylosis with degenerative disc changes 
at L5-S1 and granted a 20 percent disability rating.  In 
October 2002, the veteran's disability rating was increased 
from 20 to 30 percent (effective February 25, 2002).  In 
March 2003, the veteran's disability rating was increased 
from 30 to 40 percent (effective February 25, 2002).  This 
was not a full grant of the benefits sought on appeal because 
higher disability ratings are available under the diagnostic 
codes pertinent to spine disorders.  Therefore, this issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (After the veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

The veteran participated in a Board video conference hearing 
in October 2004.  A transcript of that proceeding has been 
associated with the claims folder.  In June 2006, the veteran 
was informed that the Veterans Law Judge who presided over 
his hearing had retired, and the veteran was afforded the 
opportunity to have a second Board hearing.  In a response 
received in July 2006, the veteran indicated that he did not 
wish to have a second Board hearing.

This claim was remanded by the Board in December 2004 for 
additional development.  


The issue of entitlement to a higher initial rating for 
spondylosis with degenerative disc changes at L5-S1, 
currently evaluated as 40 percent disabling, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's right shoulder disability is not the result of 
active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The veteran asserts that he is entitled to service connection 
for a right shoulder disability.  He attributes his current 
right shoulder disability to being trapped between two trucks 
during his time in service.  The veteran reported that he has 
suffered right shoulder pain since this incident.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2005).  The first question that must be 
addressed, therefore, is whether incurrence of injury is 
factually shown during service.

The service medical records indicate that the veteran was 
treated for a right shoulder injury, later diagnosed as bicep 
tendonitis, in February 1966 during service.  Thus, there is 
sufficient medical evidence that shows that the veteran 
suffered from a right shoulder injury during service.  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the appellant clearly has a 
current disability.  The February 2005 VA examination report 
diagnosed the veteran with degenerative joint disease of the 
right shoulder.

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current right 
shoulder disability and military service.  No medical 
professional has ever related this condition to the 
appellant's military service.  The February 2005 VA examiner 
noted that the veteran's degenerative joint disease, right 
shoulder, was consistent with his age.  The examiner also 
noted that the veteran's current right shoulder pain 
complaints are not as a result of the injury he received in 
the military, but rather an aging process that will continue 
to exacerbate him as he ages.  There is no contrary evidence 
of record.  The veteran himself is not competent to opine 
that such a relationship exists. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the veteran is a physician.  
Therefore, as a layperson he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a right shoulder disability, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that his current right shoulder disorder 
is related to service.  There is not an approximate balance 
of evidence as there is no competent evidence favorable to 
the claim.

Duties to Notify and Assist

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2005). 

Prior to adjudicating the veteran's claim, a March 2002 
letter satisfied the duty to notify provisions.  To the 
extent this letter was deficient in any respect, post 
adjudication letters dated in September 2003 and January 2005 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in July 2005.  

Since the claim for service connection is also being denied, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2005).  Though the 
veteran indicated in a letter received in March 2006 that he 
had received additional treatment from the VAMC in 
Fayetteville, AK and in Muskogee, the Board has determined 
that obtaining these records is not essential to the 
veteran's service connection claim.  The duty to obtain 
records only applies to records that are "relevant" to the 
claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of 
Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")   What is at issue with this claim is whether 
there is a relationship between the documented in-service 
treatment for the shoulder and the current condition.  The 
February 2005 VA examination report firmly denied any 
possible connection between the veteran's shoulder injury and 
service.  The veteran has not asserted that any additional 
treatment records, such as the outstanding VA records in this 
case, possibly contain a nexus opinion regarding his 
shoulder.  

The veteran was accorded VA examination in February 2005, 
which included a review of the claims file and opinion as to 
the relationship between the current shoulder disorder and 
his military service.  See 38 C.F.R. § 3.159(c)(4) (2005).  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that further development is necessary 
prior to the adjudication of the veteran's claim for an 
increased disability rating.  While the Board is cognizant of 
the additional time a remand requires, the veteran must be 
afforded all the rights and duties owed him.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet.App. 
268 (1998).  When the Board last remanded the claim for 
entitlement to an increased disability rating in December 
2004, it was for the purpose of providing the veteran with 
the old and new regulations pertaining to the spine, as well 
as providing him a new VA examination compliant with those 
criteria.

The AMC failed to provide the veteran with adequate notice of 
the pertinent regulations regarding the spine.  Despite the 
fact that his service-connected disability involves 
degenerative disc changes, he has not been notified of the 
prior rating criteria under Diagnostic Code 5293 or the new 
criteria under Diagnostic Code 5243.  The veteran must be 
provided with specific notice of the regulation changes.

Additionally, the examination provided by VA in February 2005 
was not adequate for rating purposes.  The examination was 
conducted by a physician's assistant, who clearly did not 
possess the knowledge required for such an examination.  See 
response to the question concerning presence of Goldthwaite's 
sign.  As the Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded for another VA 
examination.

A statement received from the veteran in August 2005 suggests 
that he continues to receive ongoing VA treatment.  The last 
records in the file were obtained in 2004, so further 
development must be done.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
notice of all relevant regulations 
regarding the spine, to include prior 
Diagnostic Code 5293 and current 
Diagnostic Code 5243.  All notice 
provided to the veteran should comply 
with current case law.

2.  Obtain the veteran's medical records 
from the VA facilities in Muskogee and 
Fayetteville for treatment concerning the 
back from February 2004 to the present.

3. After receiving the above VA treatment 
records, to the extent available, the 
veteran should be scheduled for VA 
orthopedic and neurologic examinations 
for his low back.  These examinations 
must be accomplished by a medical doctor 
and not a physician's assistant.  The 
examiner should then conduct a thorough 
examination of the veteran's low back, 
including range of motion studies and 
neurological testing.  All appropriate 
special studies or tests should be 
accomplished.  

4.  Upon completion of the above, the 
claim should be re-adjudicated.  This 
should include applying the most 
favorable Diagnostic Code under both the 
old and new sets of diagnostic criteria.  
In the event that the claim on appeal is 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's


efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


